Appeal by defendant from a judgment of the County Court, Suffolk County, rendered February 23, 1979, convicting him of rape in the first degree and burglary in the second degree, after a nonjury trial, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the County Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. Defendant’s guilt was not proven beyond a reasonable doubt. Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.